On September 22, 1994, the defendant was sentenced to the term of one hundred (100) years in the Montana State Prison for the offense of Deliberate Homicide, a Felony. Defendant shall receive credit for time spent in the Yellowstone County Detention Facility at Billings from January 23, 1994 through September 22, 1994 for 243 days. It is further ordered that because the defendant, while engaged in the commission of the offense of Deliberate Homicide, a Felony, knowingly used a firearm, he is hereby sentenced to the term of ten (10) years in the Montana State Prison. This term of imprisonment shall be served consecutively with the term imposed for the commission of the crime of Deliberate Homicide, a Felony. It is further ordered that defendant shall not be eligible for parole placement in any supervised release program or for placement in any program or facility besides Montana State Prison for the first seventeen and one-half (17 1/2) years of the sentence imposed in this case. It is further ordered that the defendant shall pay to the Clerk of District Court the sum of twenty dollars ($20.00) for this conviction. The Clerk of District Court is hereby ordered to deliver the said sum of Twenty Dollars ($20.00) to the Treasurer of this county. The defendant is further notified that the law imposes upon him the duty to pay a supervisory fee of one hundred twenty dollars ($120.00) a year prorated at Ten Dollars ($10.00) a month for the number of months that he is hereunder supervision. This fee is payable to the Clerk of Court.
On March 17, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by John Kennedy, County Attorney from Billings.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence will be amended to require that the defendant not be eligible *31for parole or participation in a pre-release program until he serves forty (40) years of his sentence.
DATED this 19th day of April, 1995.
The reason for the decision is the Sentence Review Board believes that the nature of the crime requires a lengthy period of incarceration. The Defendant constitutes a serious danger to society. The record indicated he must remain incarcerated for the protection of the public. Defendant is, literally, a cold blooded killer. There is little, if any, likelihood that he will be rehabilitated in prison. The increase in the time required to be served makes this defendant’s sentence more uniform with other sentences for such crimes.
Done in open Court this 17th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank James Scotson for representing himself in this matter and also John Kennedy, County Attorney from Billings for representing the State.